Appeal by claimant from a decision of the Workmen’s Compensation Board disallowing benefits under the Volunteer Firemen’s Benefit Law. Decedent was a member of the Westport Volunteer Fire Department which was invited to participate in a parade at Essex, New York, on July 4, 1957. The Westport Fire Chief testified that members “would go on a strictly voluntary basis”. Decedent volunteered to attend, and drove his own ear to Essex. He participated in the parade which ended about 3 :30 p.m. He did not participate in any other drills, contests or fireman events, but remained in Essex for social activities, including a dinner beginning at 5:30 p.m. Thereafter he visited his brother-in-law in Essex for about two hours. Later he was seen in a diner between Essex and Westport at about 7:30 p.m. Shortly after 8:00 p.m. his car left the road, which was the direct route from Essex to Westport, and he sustained injuries resulting in his death. Section 5- (subd. 1, par. e) of the Volunteer Firemen’s Benefit Law provides for coverage of volunteer firemen while a fireman is “ attending or participating in any * * * parade * * * in which his fire department * * * is engaged, including necessary travel directly connected therewith ”. The board has found that decedent’s death “ was not due to firemanie duties ” and that after the parade “ decedént remained in Essex for social activities and a social supper which began at about 5:30 p.m.”. It is at least a question of fact as to whether decedent was engaged in travel “directly” connected with the parade. We may not say as a matter of law that the hoard could not find the way it did. Decision unanimously affirmed, without costs.